FILED
                             NOT FOR PUBLICATION                             JUN 06 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANTIAGO ISAIS-PADILLA,                           No. 09-74040

               Petitioner,                        Agency No. A076-734-839

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Santiago Isais-Padilla, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision granting the government’s motion to terminate

removal proceedings. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because an order terminating removal proceedings is not an order of

removal, we lack jurisdiction over Isais-Padilla’s petition for review. See Alcala v.

Holder, 563 F.3d 1009, 1013 (9th Cir. 2009); see also 8 U.S.C. § 1252(b)(9)

(“Judicial review of all questions of law and fact . . . shall be available only in

judicial review of a final order [of removal].”).

      To the extent Isais-Padilla contends that the court should exercise

jurisdiction over his 1998 expedited removal order, this contention fails. See

8 U.S.C. § 1252(a)(2)(A)(i), (e)(2) (judicial review of an expedited removal order

is restricted to limited habeas review before the district court); Avendano-Ramirez

v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                            2                                     09-74040